Citation Nr: 1452230	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-04 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for the claimed innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, depression, and panic disorder.

2.  Entitlement to service connection for the claimed insomnia, to include as secondary to the claimed acquired psychiatric disorder.

3.  Entitlement to service connection for the claimed diabetes mellitus, to include as secondary to the claimed acquired psychiatric disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and W. M.


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to August 1982.

These matters come to the Board of Veterans' Appeals (Board) on appeal from April 2011 and May 2011 rating decisions of the RO. 

In February 2013, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

In February 2014, the Board remanded the case to the RO, via the Appeals Management Center (AMC) for additional development of the record.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  

Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records. 

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



REMAND

As noted, in February 2014, the Board remanded the claim on appeal for further development of the record.

Specifically, the Board instructed the RO to schedule the Veteran for VA examinations to determine the nature and likely etiology of the claimed psychiatric disorder, to include PTSD, depression, anxiety and panic disorder; and the claimed insomnia and diabetes mellitus claimed as secondary to a psychiatric disorder. 

A Compensation and Pension Exam Inquiry report indicates that the Veteran failed to report for the scheduled examinations. 

A VA Form 21-4138, Statement in Support of Claim, shows that the Veteran stated that she missed the VA examinations due to car trouble and panic/anxiety attacks so bad that she could not leave the house.  She has asked to reschedule the examinations.

After review of the record, as the Veteran has expressed her willingness to appear for the requested examinations, she should be scheduled for another VA examination to determine the nature and likely etiology of her claimed disabilities. 

The Board reminds the Veteran that the duty to assist is not a one-way street, and that she has a duty to cooperate, to include reporting for examinations.  38 C.F.R. §§ 3.326, 3.327, 3.655 (b) (2014); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Moreover, a letter was sent to the Veteran with VA Form 21-0781a (Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault) as an attachment.  The Veteran was requested to complete the form to help substantiate her claim.  To date, the Veteran has not submitted a completed form.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159

However, as stated, the Court has held that "[t]he duty to assist is not always a one-way street."  Wood, 1 Vet. App. 190, 193 (1991).  Thus, if the Veteran fails to cooperate with the VA's efforts to assist her with the factual development of her claim, no further effort will be expended to assist her in this regard and her claim will be evaluated on the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to send to the Veteran and her representative a letter that notifies the Veteran of the information and evidence necessary to substantiate a claim of service connection for an acquired psychiatric disability, to include PTSD.  

This letter should also contain the implementing regulations set forth in 38 C.F.R. § 3.304(f)(4) pertaining to PTSD claims based upon an in-service assault or sexual assault.  

A VA Form 21-0781a (Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault) should be sent as an attachment to this letter.  

2.  The RO should have the Veteran scheduled for a VA examination to be conducted by an examiner other than that March 2011 examiner in order to determine the nature and likely etiology of the claimed psychiatric disorder, to include PTSD, depression, anxiety and panic disorder. 

The entire record must be made available to the examiner designated to examine the Veteran.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

In reviewing the Veteran's claims file, the examiner should identify all evidence suggestive of an in-service sexual assault occurring sometime in the winter of 1981 or 1982, to include the Veteran's personnel records reflecting disciplinary action in July 1982 and her request for early separation, and service treatment records reflecting a second pregnancy not resulting in birth, gynecological treatment in January 1982, and the report of hysterectomy in July 1982.

If the examiner determines that an in-service sexual assault occurred, then he or she should make a determination as to whether the Veteran currently has PTSD as a result of the in-service stressor.  The examiner is instructed that only the specifically corroborated in-service stressful event may be considered for the purpose of determining whether exposure to such an in-service event has resulted in PTSD.  

If a diagnosis of PTSD is deemed appropriate, the examiner should also comment upon the link between the current symptomatology and the Veteran's verified stressor.

The examiner should also identify all current psychiatric disorders other than PTSD.  The examiner should specifically indicate whether the Veteran has a separate Axis I diagnosis of insomnia or if the Veteran's report of sleeping problems is a manifestation of another psychiatric disorder. 

For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not the disability had its clinical onset during service or otherwise is due to an event or incident that service. 

The examiner is advised that the Veteran is competent to report symptoms and treatment and that her reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

A complete rationale should be provided for any opinions expressed.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should clearly so state, and the reasons and bases for the inability to provide the opinion must be included in the examination report.

3.  The RO then should have the Veteran scheduled for VA examination in order to determine the nature and likely etiology of the claimed diabetes mellitus.

The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

After reviewing the entire record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current diabetes mellitus had its clinical onset during service or otherwise is related to an event or incident of service, or was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by an acquired psychiatric disorder.

If aggravation is found, the examiner should identify the baseline level of severity of the diabetes mellitus to the extent possible. 

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that her reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should clearly so state, and the reasons and bases for the inability to provide the opinion must be included in the examination report.

4.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claim.  38 C.F.R. § 3.655 (2014).  The RO must notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claim. 

The consequences for failure to report for a VA examination without good cause will result in the case being considered on the evidence of record.  38 C.F.R. §§ 3.158, 3.655 (2014).

5.  After completing all indicated development, the RO should readjudicate the claims on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

